Citation Nr: 1507518	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and from January to May 1991.  The Veteran also served in the Army National Guard from January 1985 to January 1995 and in the Army Reserve from January 1995 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2006, the Veteran testified at a videoconference hearing.  A transcript of this testimony is associated with the claims file. 

In January 2007, May 2009, June 2010, July 2012, and August 2012, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claim for service connection for hypertension.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for hypertension.  He is currently service-connected for coronary artery disease.  In August 2013, the Board determined that the August 2012 VA examination report did not indicate a medical opinion as to whether the Veteran's hypertension was aggravated by his service-connected coronary artery disease.  In accordance with the Board's remand instructions, the AOJ obtained an opinion from the August 2012 VA examiner in October 2013 that specifically addressed aggravation.  Unfortunately, the Board finds that this opinion is inadequate, and another opinion must be obtained. 
	
In the August 2012 examination report, the examiner specifically notes that there are no changes to the Veteran's hypertension medications until 1999 following the diagnosis of coronary artery disease.  However, in providing a negative nexus opinion with regard to aggravation in the October 2013 examination report, the same examiner stated that the Veteran's "hypertension has remained stable with no persistent changes to control hypertension..."  This statement appears to be contradictory to the prior statement made by the examiner in August 2012.  Moreover, the examiner did not specifically respond to the Board's request to offer an opinion as whether any of the Veteran's other service-connected disorders including lumbar spine and cervical spine disabilities and in particular any medication prescribed to treat these disabilities, has aggravated the Veteran's hypertension.    

In light of the above deficiencies, the Board finds that further VA opinion and clarification is warranted on remand.

1.  Return the claims file to the examiner who conducted the August 2012 and October 2013 VA examinations.  If this examiner is not available, the file can be forwarded to another appropriate examiner.  The entire claims file should be made available to and be reviewed.  Based on the examination and review of the record, the examiner is requested to answer whether it is it at least as likely as not  that the Veteran's service-connected disabilities, including coronary artery disease, lumbar spine degenerative changes, and/or cervical spine degenerative changes, including any medication prescribed to treat these disabilities, has aggravated the Veteran's claimed hypertension? 

In particular, the examiner must reconcile the statement made in the August 2012 VA examination report that there were no changes in the Veteran's hypertension medication until 1999 following his diagnosis of coronary artery disease with any opinion provided.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached. If it is determined that the requested medical opinion cannot be rendered without additional physical examination of the Veteran, then the appropriate examination(s) should be ordered.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




